DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-20) in the reply filed on 2/16/2021 is acknowledged.  Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg (US 10,275,040).
Regarding claim 1, Goldberg discloses a keycap (108); a base layer (128) positioned below the keycap; a stabilizer (120) coupled to the keycap and to the base layer, the stabilizer including: rigid panels (122a, b) arranged in a pointed-star pattern (4 points/corners); hinge portions (124) coupling the rigid panels to each other; wherein the 
Regarding claim 2, Goldberg discloses that the rigid panels are (partly) triangular.  
Regarding claim 3, Goldberg discloses the hinge portions being elastically expandable, wherein a distance between edges of the rigid panels is variable upon elastic expansion of the hinge portions.  
Regarding claim 4, Goldberg discloses the pointed-star pattern comprising a set of at least two pointed portions.  
Regarding claim 5, Goldberg discloses the stabilizer being bistable.  
Regarding claim 6, Goldberg discloses a collapsible dome (132) positioned between the stabilizer and the base layer.  
Regarding claim 7, Goldberg discloses the ratio of vertical keycap movement relative to the base layer versus vertical dome movement relative to the base layer is greater than or less than 1:1.  
Regarding claim 8, Goldberg discloses that the stabilizer is coupled to the keycap using a bendable link (change in angle), the bendable link being elongated in a direction perpendicular to a direction of motion of the keycap relative to the base layer.  
Regarding claim 9, Goldberg discloses that the stabilizer is coupled to the keycap using a soft mount spanning a distance between an underside of the keycap and a top surface of the stabilizer, wherein the distance is variable upon movement of the keycap relative to the base layer (Figs. 5A and FB).  

Regarding claim 12, Goldberg discloses an outer portion of the pointed-star pattern mounted to the keycap and an inner portion of the pointed-star pattern is mounted to the base layer, the inner portion being positioned radially inward relative to the outer portion.  
Regarding claim 13, Goldberg discloses an outer portion of the pointed-star pattern is mounted to the base layer and an inner portion of the pointed-star pattern is mounted to the keycap (i.e. they are all mounted to each other), the inner portion being positioned radially inward relative to the outer portion.  

Regarding claim 14, Goldberg discloses a keyboard comprising a set of keycaps (110); a feature plate (142) positioned under the keycaps; a set of foldable structures (120) positioned under the keycaps, wherein a foldable structure of the set of foldable structures comprises at least two intersecting folding axes (124) and is movable between a raised position and a collapsed position in response to movement- 32 -4844-4208-0143\1P40735US1 of a keycap of the set of keycaps, wherein the foldable structure is configured to bend along the at least two intersecting folding axes while moving between the raised position and the collapsed position.  
Regarding claim 15, Goldberg discloses the foldable structure of the set of foldable structures configured to unfold along the at least two intersecting folding axes while moving from the raised position to the collapsed position.  
Regarding claim 16, Goldberg discloses that the at least two intersecting folding axes comprises a first axis and a second axis, the foldable structure of the set of foldable structures forming an upward-pointing ridge at the first axis and forming a downward-pointing ridge at the second axis (at different times).  
Regarding claim 17, Goldberg discloses the set of foldable structures interconnected to each other across a layer of material.  
Regarding claim 18, Goldberg discloses the foldable structure comprising a sheet of material with a reduced thickness along one of the at least two intersecting folding axes.  

Regarding claim 20, Goldberg discloses that the at least two folding axes intersect outer points of the foldable structure, the outer points being configured to translate relative to a center point of the foldable structure upon movement of the foldable structure between the raised position and the collapsed position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Guy et al. (US 2020/0201399).
Guy teaches the use a first structure positioned on the stabilizer and a second structure positioned on the keycap, the first structure being magnetically attracted to the second structure and biasing the stabilizer toward the keycap (paragraph 008).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use the magnetic arrangement of Guy, in order to provide the desire tactile feedback/feel.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833